   Case 15-20916-tnw          Doc 79     Filed 08/20/19 Entered 08/20/19 09:52:59             Desc Main
                                         Document Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF KENTUCKY
                            COVINGTON DIVISION


IN RE: Kevin Gene Bay                                                Case Number: 15-20916
       Debtor



                            NOTICE OF FINAL CURE PAYMENT


        The Chapter 13 Trustee gives notice pursuant to Rule 3002.1(f) that the trustee has paid in full

the amount required to cure the PREPETITION default and any postpetition default provided for in the

plan as set forth in the creditor's proof of claim:

Creditor Name                             Account #        Court Claim # Claim Amount Amount Paid
THE BANK OF NEW YORK MELLON                8433                   2-1         $13,972.60       $13,972.60
TRUST CO NA
% SPECIALIZED LOAN SERVICING LLC
P O BOX 636007
LITTLETON, CO 80163

        If the debtor contends that the final cure payments have been made other than as noted above,

the debtor, by counsel, may file and serve the Notice required by Rule 3002.1(f).

        The trustee further gives notice that pursuant to Rule 3002.1(g), within 21 days after service of

this Notice, the creditor shall file and serve on the debtor, debtor's counsel, and the trustee a statement

indicating (1) whether it agrees that the debtor has paid in full the amount required to cure the default on

the claim, and (2) whether the debtor is otherwise current on all payments consistent with 11 U.S.C. §

1322(b)(5). The statement shall itemize the required cure or postpetition amounts, if any, that the

creditor contends remain unpaid as of the date of the statement. The statement shall be filed as a

supplement to the creditor's proof of claim and is not subject to Rule 3001(f).
   Case 15-20916-tnw        Doc 79     Filed 08/20/19 Entered 08/20/19 09:52:59            Desc Main
                                       Document Page 2 of 2

                                   CERTIFICATE OF SERVICE

It is hereby certified that a true copy of the was mailed on 8/20/2019 to the persons indicated either by

mail or electronically.

                                                            /s/ Beverly M. Burden
                                                            Beverly M. Burden, Chapter 13 Trustee
                                                            Ky Bar ID: 09330
                                                            P O Box 2204
                                                            Lexington, KY 40588-2204
                                                            notices@ch13edky.com
                                                            859-233-1527

Kevin Gene Bay                                              STEIDEN, ERIC A
401 West Miller Road                                        Served Electronically Via ECF
Alexandria, KY 41001


THE BANK OF NEW YORK MELLON
TRUST CO NA
% SPECIALIZED LOAN SERVICING LLC
P O BOX 636007
LITTLETON, CO 80163



SPECIALIZED LOAN SERVICING LLC
8742 LUCENT BLVD
STE 300
HIGHLANDS RANCH, CO 80129
